Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 4, 2020

                                    No. 04-19-00849-CV

                                WEBB COUNTY, TEXAS,
                                      Appellant

                                              v.

                               Ricardo 'Rick' Manuel ROMO,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018CVI001385D4
                        Honorable Joel B. Johnson, Judge Presiding


                                       ORDER
        Appellee’s motion for an extension of time to file the appellee’s brief is granted. We
order the appellee’s brief due April 6, 2020.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court